                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF TENNESSEE
                            NASHVILLE DIVISION

BLUEWATER MUSIC SERVICES
CORPORATION, et al.,
                             Plaintiffs,     Case No. 3:17-cv-1051
v.                                           District Judge Jon Phipps McCalla
SPOTIFY USA INC.,                            Magistrate Judge Jeffery S. Frensley
                             Defendant.

ROBERT GAUDIO, et al.,
                             Plaintiffs,
                                             Case No. 3:17-cv-1052
v.
                                             District Judge Jon Phipps McCalla
SPOTIFY USA INC.,
                                             Magistrate Judge Jeffery S. Frensley
                             Defendant.

A4V DIGITAL, INC., et al.,
                             Plaintiffs,
                                             Case No. 3:17-cv-1256
v.
                                             District Judge Jon Phipps McCalla
SPOTIFY USA INC.,
                                             Magistrate Judge Jeffery S. Frensley
                             Defendant.

ROBERTSON, et al.,
                             Plaintiffs,
                                             Case No. 3:17-cv-1616
v.
                                             District Judge Jon Phipps McCalla
SPOTIFY USA INC.,
                                             Magistrate Judge Jeffery S. Frensley
                             Defendant.




     Case 3:17-cv-01052 Document 84 Filed 04/19/19 Page 1 of 5 PageID #: 750
 DEFENDANT’S SUBMISSION OF EXPERT MATERIALS AND ORGANIZATIONAL
       CHARTS PURSUANT TO THE COURT’S APRIL 19, 2019 ORDER

        Pursuant to the Court’s Order in Gaudio Dkt. No. 83, Defendant Spotify USA Inc.

(“Spotify”) hereby respectfully files under seal its damages expert report in the Gaudio action, an

expert declaration concerning damages discovery, and organizational charts for 2011, 2013, and

2019, as follows:1

        1. The Expert Report of Leslie M. Marx, PhD, dated March 27, 2019.

        2. The Declaration of Leslie M. Marx, PhD, dated April 19, 2019. During the

             discussion with the Court at this week’s status conferences about the Plaintiffs’

             document requests seeking equity investment documents from Spotify in support of

             their damages claim, Plaintiffs stated they would supplement the record with an

             additional declaration from their expert Sidney P. Blum on that subject. Spotify also

             encloses a short declaration from its expert Dr. Marx on that subject.

        3. A spreadsheet showing Spotify’s 2011 U.S. organization, which lists the 92

             employees working for Spotify in the United States as of December 31, 2011.

             Because this document is not formatted as a typical chart, a short explanation may be

             helpful. The column headings at the top of the document describe the meaning of the

             data in each column. Columns M through S, labeled “Level 01 from the Top”, “Level

             02 from the Top”, and so forth, describe the reporting chain from each employee to

             the top of the company. For example, Kenneth Parks, who is listed at Row 44, has

             “CEO Office (Daniel Ek)” populated in Column N, because Mr. Parks reported

             directly to the CEO at that time; thus Columns O through S are blank. For other


1
  Spotify has designated its expert submissions “Confidential – Counsel’s Eyes Only” and its organizational charts
“Confidential” pursuant to the Amended Stipulated Protective Order entered in these actions (Dkt. No. 184).



                                      2
     Case 3:17-cv-01052 Document 84 Filed 04/19/19 Page 2 of 5 PageID #: 751
           employees who are further down the reporting chain, additional reporting columns are

           populated.

       4. Spotify’s 2011 global organizational chart, which shows the organizational structure

           of various Spotify departments. For example, Page 2 shows Mr. Parks and others

           who reported directly to the CEO as of 2011. Page 51 shows the “Content, Creator

           and Markets” team that Mr. Parks was in charge of in 2011.

       5. Spotify’s 2013 global organizational chart.

       6. Spotify’s 2019 global organizational chart.

       Spotify will supplement this submission with the submission of its damages rebuttal

expert report(s) in the Gaudio matter when those reports are served on April 24, 2019. We

would be pleased to address any questions the Court may have or to provide any additional

documents or information.

April 19, 2019                              Respectfully submitted,

                                            MILLER LEGAL PARTNERS PLLC

                                             /s/ Samuel F. Miller
                                            Samuel F. Miller (TN BPR #22936)
                                            Fifth Third Center
                                            424 Church Street, Suite 2000
                                            Nashville, Tennessee 37129
                                            Telephone: (615) 988-9011
                                            Facsimile: (615) 988-9559
                                            Email: SMiller@millerlegalpartners.com

                                            SIMPSON THACHER & BARTLETT LLP

                                            Jeffrey E. Ostrow (CA #213118, admitted pro hac
                                            vice)
                                            Harrison Frahn (CA #206822, admitted pro hac
                                            vice)
                                            2475 Hanover Street
                                            Palo Alto, California 94304
                                            Telephone: (650) 251-5000


                                     3
    Case 3:17-cv-01052 Document 84 Filed 04/19/19 Page 3 of 5 PageID #: 752
                                Facsimile: (212) 455-2502
                                Email: jostrow@stblaw.com
                                Email: hfrahn@stblaw.com

                                Christopher J. Sprigman (NY #CS7310, admitted
                                pro hac vice)
                                425 Lexington Avenue
                                New York, New York 10017
                                Telephone: (212) 455-7844
                                Facsimile: (212) 455-2502
                                Email: christopher.sprigman@stblaw.com
                                Counsel for Defendant Spotify USA Inc.




                                 4
Case 3:17-cv-01052 Document 84 Filed 04/19/19 Page 4 of 5 PageID #: 753
                                 CERTIFICATE OF SERVICE

                I hereby certify that on April 19, 2019, a copy of DEFENDANT’S SUBMISSION
OF EXPERT MATERIALS AND ORGANIZATIONAL CHARTS PURSUANT TO THE COURT’S
APRIL 17, 2019 ORDER was filed electronically. Notice of this filing will be sent by operation
of the Court’s electronic filing system to all parties indicated on the electronic filing receipt. All
other parties will be served by regular U.S. mail. Parties may access this filing through the Court’s
electronic filing system.

                                         Richard S. Busch
                                         Joshua D. Wilson
                                          Christina Manna
                                            Liz A. Natal
                                         Tara N. Stampley
                                          Matthew G. Sipf
                                           King & Ballow
                                   315 Union Street, Suite 1100
                                   Nashville, Tennessee 37201
                                     rbusch@kingballow.com
                                    jwilson@kingballow.com
                                    cmanna@kingballow.com
                                      lnatal@kingballow.com
                                      msipf@kingballow.com
                                   tstampley@kingballow.com

                                           Jay S. Bowen
                                          Lauren Kilgore
                                       47 Music Square East
                                        Nashville, TN 37203
                                   jbowen@shackelfordlaw.net
                                   lkilgore@shackelfordlaw.net


                                                    /s/ Samuel F. Miller
                                                   Samuel F. Miller




                                     5
    Case 3:17-cv-01052 Document 84 Filed 04/19/19 Page 5 of 5 PageID #: 754
